

EXHIBIT 10.57






FULLY DISCLOSED CLEARING AGREEMENT


BETWEEN
 
                                                                                                          
RIDGE CLEARING & OUTSOURCING SOLUTIONS, INC.


                                                                                            
-and-


BROADPOINT CAPITAL, INC.




This agreement (the “Agreement”), dated as of January 11, 2008, between Ridge
Clearing & Outsourcing Solutions, Inc. (“Ridge”) and Broadpoint Capital, Inc.
(“Correspondent”), sets forth the terms and conditions under which Ridge will
provide execution and clearing services, on a fully disclosed basis, to
Correspondent and its customers.  Ridge will provide such services only to the
extent required by this Agreement, and shall not be responsible for any duties
or obligations not specifically allocated to Ridge by this Agreement.  Nothing
in this Agreement shall be deemed to delegate to Ridge any regulatory obligation
of Correspondent.


I.           APPLICABLE LAWS AND RULES AND APPROVAL BY NYSE


 
Throughout the term of this Agreement, each of the parties hereunder shall be
subject to the provisions of federal, state and local laws, rules and
regulations and the constitution, by-laws, rules, regulations and stated
policies of the New York Stock Exchange, Inc. (“NYSE”), and any other securities
exchange or association or regulatory or self-regulatory organization (“SRO”)
vested with authority over the parties and/or the transactions contemplated
hereby, applicable to the parties, as currently in effect or as they may be
hereinafter amended, revised or supplemented (collectively, the “Applicable Laws
and Rules”).  To the extent that specific Applicable Laws and Rules are cited in
this Agreement, such individual Applicable Laws and Rules shall also apply as
currently in effect or as they may be hereinafter amended, revised or
supplemented.  Correspondent agrees to comply with the NYSE rules cited herein,
as well as comparable SRO provisions (including, without limitation, comparable
NASD rules).  In the event that Correspondent is not an NYSE member firm,
Correspondent agrees to comply with the NYSE rules specifically cited herein as
if it were an NYSE member firm.  This Agreement will be submitted by Ridge for
approval by the NYSE, and will become effective upon such approval.  In the
event that this Agreement is not approved, the parties shall negotiate in good
faith to obtain the requisite approval.



II.           SERVICES


 
A.
Services to be Performed by Ridge



 
Subject to compliance by Correspondent with its obligations under this
Agreement, Ridge will perform the following services:



 
1.
Ridge will execute orders for the proprietary account(s) of Correspondent (the
“Proprietary Accounts”), and the customer accounts of Correspondent (the
“Customer Accounts”), provided such accounts have been accepted by Ridge
(collectively, the “Accounts”), but only insofar as such orders are transmitted
by Correspondent to Ridge or are transmitted by a customer of Correspondent
(“Customer”) to Ridge in accordance with Section V.A. of this Agreement.



 
2.
Ridge will prepare and distribute confirmations respecting transactions in each
of the Customer Accounts in accordance with Section VII.A. of this Agreement,
and Ridge will provide duplicates of such confirmations to Correspondent.

 
 
3.
Ridge will prepare and distribute summary monthly statements to Customer
Accounts (or quar­terly statements to Customer Accounts if no activity in the
Customer Account occurs during any quarter covered by such statement) in
accordance with Section VII.A. of this Agreement, and Ridge will provide
duplicates of such statements to Correspondent.



 
4.
Ridge will settle contracts and transactions in securities (including options to
buy or sell securities) (a) between Correspondent and other brokers and dealers,
(b) between Correspondent and the Accounts, and (c) between Correspondent and
persons other than the Accounts or other brokers and dealers.



 
5.
Ridge will engage in cashiering functions for the Accounts, including the
receipt, delivery and transfer of securities purchased, sold, borrowed and
loaned; receiving and distributing payment therefore; holding in custody and
safekeeping all securities and payments so received; the handling of margin
accounts, including paying and charg­ing of interest; the receipt and
distribution of dividends and other distribu­tions; and, at the instruction of
the Account, the processing of exchange offers, rights offerings, warrants,
tender offers and redemptions.  To the extent that any cashiering functions with
respect to the receipt of securities and the making and receiving of payments
therefor may be relinquished to Correspondent, Correspondent shall have full
responsibility for such functions.



 
6.
Ridge will construct and maintain books and records of all transactions executed
or cleared through it and not specifically assigned to Correspondent pursuant to
the terms of this Agreement (e.g., account opening documentation), including a
daily record of required margin and other information required by the Applicable
Laws and Rules.



 
Any additional services to be performed shall be subject to the mutual agreement
of the parties.  Such additional services, if applicable, shall be set forth
with related fees on Schedule A hereto.  Schedule A is hereby incorporated in
and made an integral part of this Agreement.



 
B.
Services That Shall Not be Performed by Ridge



 
Unless otherwise agreed to in a writing executed by the parties hereto, Ridge
shall not engage in any of the following services on behalf of Correspondent,
the responsibility for which shall be solely and exclusively that of
Correspondent:



 
1.
Accounting, bookkeeping or recordkeeping, cashiering, or any other services with
respect to commodity transactions, and/or any transaction other than securities
transactions.



 
2.
Preparation of Correspondent’s payroll records, financial statements or any
analysis or review thereof or any recommendations relating thereto.



 
3.
Preparation or issuance of checks in payment of Correspondent’s expenses, other
than expenses incurred by Ridge on behalf of Correspondent pursuant to this
Agreement.



 
4.
Payment of commissions, salaries or other remuneration, or reimbursement of
expenses, to Correspondent’s salespersons or any other employees of
Correspondent.



 
5.
Preparation and filing of reports with the Securities and Exchange Commission
(the ”SEC”), any state securities commission, any national securities exchange
registered under the Securities Exchange Act of 1934 (the “1934 Act”), or other
securities exchange or securities association or any other regulatory or
self-regulatory body or agency with which Correspondent is associated and/or by
which it is regulated. Ridge will, at the request of Correspondent, furnish
Correspondent with any necessary information and data contained in books and
records kept by Ridge and not otherwise reasonably available to Correspondent if
such information is required in connection with the preparation and filing of
such reports by Correspondent.

 
 
6.
Making, maintaining and filing reports and records required to be kept by
Correspondent by the Currency and Foreign Transactions Reporting Act of 1970
(the “Currency Act”), and the regulations promulgated thereunder (provided,
however, that the foregoing shall not affect Ridge’s obligations to make,
maintain and file reports and records required to be kept by Ridge by the
Currency Act).



 
7.
Making, maintaining and filing reports and records required of Correspondent by
the Bank Secrecy Act (the “Bank Secrecy Act”), the U.S.A. Patriot Act (the
“Patriot Act”), and the regulations promulgated thereunder, and other Applicable
Laws and Rules relating to anti-money laundering (“AML”) activities, including,
without limitation, (i) currency transaction reports (“CTRs”), (ii) currency or
monetary instrument reports (“CMIRs”),  (iii) suspicious activity reports
(“SARs”), and (iv) foreign bank and financial account reports (“FBFARs”)
(provided, however, that the foregoing shall not affect Ridge’s obligations to
make, maintain and file reports and records required of Ridge by the Applicable
Laws and Rules).  Notwithstanding the foregoing, Ridge reserves the right,
exercisable in its sole and exclusive discretion, to prepare and file such
reports on behalf of Correspondent.  In the event that Ridge undertakes to
prepare or file such reports, Correspondent acknowledges that Ridge does not
assume any reporting responsibilities of Correspondent nor is Correspondent
relieved of any of its reporting obligations.



 
8.
Verification of the name or address of any Account.



 
9.
Verification of the authority of, or changes in the identity or address, of any
person holding any power of attorney over any Account.



 
10.
Verification of the validity of, or proper authorization for, any orders or
instructions received by Ridge from Correspondent or from any Customer in
connection with an Account.



 
11.
Obtaining and verifying new account information, and ensuring that such
infor­ma­tion meets the requirements of the Applicable Laws and Rules,
including, without limitation, any requirements of the Bank Secrecy Act, the
Patriot Act, and the regulations promulgated thereunder.



 
12.
Maintaining a record of all personal and financial information concerning any
Account and all orders received by Correspondent therefrom, and maintaining all
documents and agreements executed by any Account.

 
 
13.
Compliance with the reporting, disclosure and record keeping requirements of the
Employee Retirement Income Security Act of 1974 (“ERISA”), and the regulations
promulgated thereunder.



 
14.
Compliance by Correspondent with the  statutes,  rules and regulations
administered by the Office of Foreign Assets Control (“OFAC”), which prohibit,
among other things, engaging in financial transactions with certain sanctioned
or embargoed countries and foreign nationals (provided, however, that the
foregoing shall not affect Ridge’s obligations to comply with the statutes,
rules and regulations administered by OFAC).





 
C.
Exclusive Clearing Arrangement



 
Except as otherwise provided in this Section II.C, Correspondent agrees that,
commencing on the Live Date and for the term of this Agreement, Broadpoint
Capital , Inc. shall introduce its equity securities business and Broadpoint
Securities, Inc. shall introduce its mortgage securities-related business, as
those businesses generally exist as of the date of this Agreement, to Ridge and
all transactions in securities within such businesses shall be cleared
exclusively through Ridge, unless and except to the extent that: (1) Ridge
agrees in writing otherwise; or (2) Ridge has rejected a pro­posed Account or
has declined to execute or clear a particular transaction in an Account.  The
exclusive clearing arrangement described in this paragraph shall not extend or
apply to new business to the extent resulting from a material merger,
acquisition or business combination involving Correspondent. Ridge acknowledges
and agrees to Broadpoint Capital , Inc.’s existing clearing relationship with
First Clearing Corporation with respect to a limited number of retail
accounts.  Ridge acknowledges and agrees to  Broadpoint Securities, Inc.’s
existing clearing relationship with Bear Stearns with respect to a limited
number of accounts of employees (or relatives and friends of employees) of
Broadpoint Securities, Inc..  In the event that any transaction is cleared
through any other firm, nothing herein shall be construed as a waiver by Ridge
of the foregoing requirement nor an agreement by Ridge to assume any obligations
or liabilities arising from any such transaction.





III.           OPENING AND SUPERVISION OF ACCOUNTS


 
A.
Account Documentation



 
Correspondent shall be solely and exclusively responsible for obtaining,
verifying and maintaining all required information and the identity and address
of each potential Customer, including, without limitation, any customer
identification information required by the Applicable Laws and Rules, including,
without limitation, the Bank Secrecy Act or the Patriot Act, and any
regulation(s) promulgated thereunder.  Correspondent shall be responsible for
the main­tenance and retention of all account applications, and Correspondent
hereby acknowledges its obligation to retain account applications in an
easily-accessible place in accordance with the Applicable Laws and Rules and
agrees to provide the original application to Ridge by overnight delivery within
24 hours of a request from Ridge.  All account documentation shall be on the
forms provided by Ridge for that purpose, or, alternatively, prepared by
Correspondent at its expense and pre-approved in writing by Ridge (which
approval will not be unreasonably withheld), in either case in a format
compatible with Ridge’s computerized accounting and records maintenance
systems.  In accordance with Ridge’s procedures, Correspondent shall notify
Ridge promptly of any changes or corrections in any information, instructions or
doc­uments previously forwarded to Ridge.  Correspondent shall be solely and
exclusively responsible for obtaining, updating, and maintaining current and
correct customer addresses and other customer information, and Ridge may for all
purposes rely, without verification, on the accuracy of such addresses and all
other information and docu­ments furnished by Correspondent to Ridge regarding
any Customer Account.  Correspondent shall be solely and exclusively responsible
for complying with the requirements of Rule 15g-9 under the 1934 Act, if
applicable.  Correspondent shall also promptly furnish Ridge with such
addi­tional information or documentation as Ridge may request from time to time.

 
 


 
B.
Knowledge of Customer and
 
Customer’s Investment Objectives



 
Correspondent shall be solely and exclusively responsible through a general
partner, a prin­cipal executive officer or a person designated for supervisory
responsibilities to use due diligence to learn the essen­tial facts relative to
every Customer and Account, every order for any Account, and every person
holding power of attorney over any Account, and to super­vise diligently all
Accounts and their handling by Correspondent’s registered representatives so as
to be in compliance in all material respects with all Applicable Laws and
Rules.  The preparation or possession by Ridge for Correspondent of surveillance
records, exception reports or other similar data shall not obligate Ridge to
establish policies, practices or procedures relating to such
materials.  Correspondent shall be solely and exclusively responsible for
ensuring that the Customers are not minors and do not otherwise lack the
capacity to enter into a contract and are not prohibited from opening a
securities account under the Applicable Laws and Rules.  Correspondent shall
implement and enforce policies and procedures reasonably designed to ensure that
(i) the Customer is the individual or entity it represents itself to be, (ii)
the funds and securities in any Account do not come from a prohibited source
under the Applicable Laws and Rules, and (iii) the Customer or its Customer
Account(s) are not established or maintained for a prohibited purpose under the
Applicable Laws and Rules.



 
C.
Acceptance of Accounts



 
Each Customer Account and Proprietary Account accepted and approved by
Correspondent shall be subject to acceptance by Ridge (which shall not be
construed to require any due diligence on the part of Ridge).  Correspondent
shall not approve any Customer Account unless all information required in
Section III.A. of this Agreement has been received and due diligence as set
forth in Section III.B. of this Agreement has been performed by
Correspondent.  Ridge reser­ves the absolute right, exer­cisable in its sole and
exclusive discretion acting in good faith, without prior notice to Correspondent
or to the Customer, to reject any account that Correspondent may offer as an
Account, or to terminate any account previously accepted by it as an
Account.  Without limiting the generality of any of the foregoing, Ridge will be
under no obligation to accept any Customer Account as to which any documentation
or information required to be submitted to Ridge or maintained by Correspondent
pursuant to Sections III.A. and III.B. of this Agreement is incomplete.  No
action taken by Ridge or any of its employees, including, without limitation,
clearing a trade in any Account, shall be deemed to be or shall constitute
acceptance of such Customer Account.  Without limiting the generality of any of
the foregoing, in the event that any information or documentation requested by
Ridge regarding a Customer Account is not promptly provided to Ridge, Ridge may,
without prior notice to Correspondent or to the Customer, reject or terminate
such account as a Customer Account or refuse to execute or clear any further
transactions therein.  If Ridge nevertheless accepts or continues to execute or
clear transactions in such Customer Account, it shall not be deemed a waiver of
Ridge’s right to receive such information or documentation or to later terminate
or refuse to execute or clear transactions in such Customer Account.



 
D.
Supervision of Orders and Accounts



 
Correspondent shall be solely and exclusively responsible for the conduct and
supervision of the Accounts and all transactions therein and their compliance
with the Applicable Laws and Rules.  Correspondent’s responsibilities shall
include, without limitation, the following:



 
1.
selecting, training, and supervising all personnel of Correspondent who open,
approve, authorize or accept orders or transactions in the Accounts;
 
 
 
 
2. 
establishing written procedures for the conduct of the Accounts and ongoing
review of all transactions in Accounts, and maintaining qualified compliance and
supervisory personnel to implement such procedures;
 
 
 



 
3.
knowing the investment objectives of each Customer and determining the
suitability of all transactions in the Accounts;



 
4.
ensuring that there is a reasonable basis for any recommendations made by
Correspondent to Customers;



 
5.
determining the appropriateness of the frequency of trading in an Account;



 
6.
determining that each transaction in an Account has been duly authorized;



 
7.
timely forwarding instructions from the Customer to Ridge, and authenticating
any such instructions;



 
8.
obtaining and maintaining all documents necessary for the performance of
Correspondent’s responsibilities under this Agreement and retaining such
documents in accordance with the Applicable Laws and Rules;



 
9.
complying, to the extent applicable, with the “three quote rule” as set forth by
the NASD when functioning as an executing broker;



 
10.
complying with all “Blue Sky” requirements applicable to Correspondent with
respect to any order or transaction in an Account; and



 
11.
informing Ridge of the location of the securities which are the subject of any
order transmitted to Ridge for execution so that Ridge may comply with the
Applicable Laws and Rules.



 
E.
The AML Program



 
1.
Correspondent shall develop, implement and enforce written AML policies and
procedures (the “AML Program”), reasonably designed to ensure compliance with
the requirements of the Applicable Laws and Rules relating to AML, including,
without limitation, the Bank Secrecy Act, the Patriot Act, the  regulations
promulgated thereunder, and the statutes, rules and regulations administered by
OFAC.  The AML Program shall cover, among other things, (i) the identification
and verification of prospective Accounts (Patriot Act, § 326), (ii) the
identification of the source(s) of funds and securities in prospective Accounts,
(iii) the identification,  monitoring and reporting of suspicious activities,
(iv) responses to requests for documents and information from law enforcement
authorities, (v) prohibitions on the opening, maintaining, administering or
managing of accounts on behalf of prohibited entities (such as, for example,
foreign “shell banks”), and (vi) special due diligence procedures for Accounts
involving non-U.S. persons (such as, for example, Accounts held directly or
indirectly by foreign banks).  The AML Program shall be developed, implemented
and enforced by a qualified compliance officer designated by Correspondent for
such purposes.  The AML Program shall be reviewed and approved in writing by a
member of senior management of Correspondent.  Notwithstanding the foregoing,
Ridge reserves the absolute right, without prior notice to Correspondent or to
the Customer, to freeze or block assets in any Account, or terminate any Account
which, in the sole discretion of Ridge acting in good faith, may violate or may
cause a violation of the Bank Secrecy Act, the Patriot Act, or any other AML
provision, or statute, rule or regulation administered by OFAC.

 


Correspondent shall certify annually to Ridge that it is in compliance with this
Section III.E. and that has implemented and enforced the AML Program.




 
2.
Ridge acknowledges the following AML obligations under Applicable Laws and
Rules:



a.   Anti-Money Laundering Programs
Ridge acknowledges its obligation, to the extent applicable, to establish an AML
program that includes, among other things: (i) the development of internal AML
policies; procedures and controls; (ii) the designation of an AML compliance
officer; (iii) an ongoing AML employee training program; and (iv) an independent
audit function to test the AML program.  (Patriot Act, § 352 and SRO rules).


b.   Reporting of Suspicious Activities By Securities Brokers and
Dealers;  Investment Company Study
Ridge acknowledges its obligation, to the extent applicable, to monitor and
report suspicious activities, and to prepare and submit SARs in accordance with
31 U.S.C. 5318(g).  (Patriot Act, § 356).


c.   Special Due Diligence for Correspondent Accounts and Private Banking
Accounts


i.         Ridge acknowledges its obligation, to the extent applicable, to
conduct enhanced due diligence in connection with “correspondent accounts” held
by foreign banks operating under: (i) an offshore banking license; or (ii) a
banking license issued by a foreign country that has been designated as
non-cooperative with international AML principles or procedures by an
intergovernmental group or organization of which the United States is a member,
with which designation the United States representative to the group or
organization concurs, or by the Secretary of the Treasury as warranting special
measures due to AML concerns.  This “enhanced due diligence” includes, among
other things, reasonable steps: (i) to ascertain the identity of each of the
owners of the foreign bank, and the nature and extent of the ownership interest
of each such owner; (ii) to conduct enhanced scrutiny of such accounts to guard
against money laundering and report suspicious transactions; and (iii) to
ascertain whether such foreign bank provides correspondent accounts to other
foreign banks and, if so, the identity of those foreign banks and related due
diligence information. (Patriot Act, § 312(a)(2)(A) and (B)).


ii.         Ridge acknowledges its obligation, to the extent applicable, to
conduct enhanced due diligence in connection with “private banking accounts”
held by non-United States persons.  This “enhanced due diligence” includes,
among other things, reasonable steps: (i) to ascertain the identity of the
nominal and beneficial owner(s) of, and the source of funds deposited into, any
“private banking account” as needed to guard against money laundering and report
suspicious transactions; and (ii) to conduct enhanced scrutiny of any “private
banking account” that is requested or maintained by or on behalf of a senior
political figure, or any immediate family member or close associate of a senior
political figure, that is reasonably designed to detect and report transactions
that may involve the proceeds of foreign corruption. (Patriot Act,
§ 312(a)(3)(A) and (B)).


d.   Forfeiture of Funds in United States Interbank Accounts
Ridge acknowledges its obligation, to the extent applicable, to obtain and
review certifications and re-certifications from each Account held by a foreign
bank that identify:  (i) the owner(s) of such foreign bank; and (ii) the name
and address of a person who resides in the United States and is authorized to
accept service of legal process for records regarding the Account.  (Patriot
Act,
§ 319 (k)(3)(B)(i)).


e.    Prohibition on United States Correspondent Accounts With Foreign Shell
Banks


i.         Ridge acknowledges its obligation, to the extent applicable, not to
establish, maintain, administer, or manage any “correspondent account” in the
United States for or on behalf of a foreign bank that does not have a physical
presence in any country (“foreign shell bank”).  (Patriot Act, § 313(j)(1)).


ii.         Ridge acknowledges its obligation, to the extent applicable, to take
reasonable steps to ensure that any “correspondent account” established,
maintained, administered or managed by Ridge in the United States for or on
behalf of a foreign bank is not being used by that foreign bank to provide
banking services indirectly to a “foreign shell bank”.  (Patriot Act, §
313(j)(2)).


f.     Special Measures for Jurisdictions, Financial Institutions, or
International Transactions of Primary Money Laundering Concern
 Ridge acknowledges its obligation, to the extent applicable, to comply with
special measures imposed by the Secretary of the Treasury for jurisdictions,
financial institutions, and international transactions of primary money
laundering concern.  (Patriot Act, § 311).


g.    Cooperative Efforts to Deter Money Laundering


i.         Ridge acknowledges its obligation, to the extent applicable, to
respond to requests made by the Financial Crimes Enforcement Network (“FINCEN”)
on behalf of a federal law enforcement agency investigating possible terrorist
or money laundering activities.  (Patriot Act, § 314(a)).


ii.         Ridge acknowledges its obligation, to the extent applicable, to
submit notices to FINCEN concerning the voluntary sharing of information with
other financial institutions relating to individuals, entities, organizations
and countries suspected of possible terrorist or money laundering activities,
and to comply with requirements concerning the confidentiality of such shared
information.  (Patriot Act,  § 314(b)).


h.    Compliance Obligations


i.         Ridge acknowledges its obligation, to the extent applicable, to make
tools available to Correspondent (such as, for example, exception reports and
automated systems) to assist Correspondent in complying with its obligation to
monitor and detect possible terrorist, money laundering and related activities.


ii.         Ridge acknowledges its obligation, to the extent applicable, to
comply with record-keeping requirements in connection with each of the above
obligations.


 
F.
Accounts of Employees of Member Organizations, Self-Regulatory Organizations and
Financial Institutions



 
In each case in which a Customer is an employee of a member organization, a
self-regulatory organization or financial institution, the approval of which is
necessary to the opening and maintenance of a Customer Account, Correspondent
shall be solely and exclusively responsible for obtaining the approval of such
employer, and otherwise complying with NYSE Rule 407.

 
 
G.
Soft-Dollar Arrangements



 
Correspondent shall be solely and exclusively responsible for compliance with
the Applicable Laws and Rules applicable to each agreement, arrangement or
understanding, if any, that it may have with any agent exercising any authority
(including, without limitation, investment discretion) over any Account to use
commissions to obtain research or other services (collectively, a “Soft-Dollar
Arrangement”).



 
H.
Directed-Brokerage Arrangements



 
Correspondent shall be solely and exclusively responsible for compliance with
the Applicable Laws and Rules applicable to each agreement, arrangement or
understanding, if any, that it may have with any Account to rebate any funds,
including, without limitation, any portion of any commission, mark-up,
mark-down, fee or other charge, or to pay the cost of any service or product for
an account, or the expenses of an account (collectively, a “Directed Brokerage
Arrangement”).  Correspondent shall use its best efforts to obtain from the
Account an authorization for Ridge to rely on the representations and warranties
of the Account in any Directed-Brokerage Arrangement and to be the direct
beneficiary of the covenants, including, without limitation, any indemnification
provision, in each case in a form acceptable to Ridge.



 
I.
Payment for Order Flow Arrangements



Correspondent shall be solely and exclusively responsible for compliance with
the Applicable Laws and Rules applicable to each agreement, arrangement or
understanding, if any, that it may have with any other broker-dealer to pay for
order flow, or to receive payment for order flow (collectively, a “Payment for
Order Flow Arrangement”), including, without limitation, any disclosure
requirements.


 
J.
Prime Brokerage



 
No Account in connection with which Correspondent is to act as an executing
broker in a prime brokerage arrangement shall be opened without the prior
written authorization of Ridge and the execution of appropriate documentation by
the parties to such arrangement, including, without limitation, an agreement in
substantially the same form as the Addendum annexed hereto.



 
K.
Customers



 
Each Customer shall remain the customer of Correspondent.  Correspondent
acknowledges that Ridge shall not act in the capacity of a fiduciary with
respect to Correspondent or any of its customers.  Nothing herein shall cause
any Customer to be construed as or deemed to be a customer of Ridge for any
purpose whatsoever, except that, for the purposes of the Securities Investor
Protection Act and the “financial responsibility” rules of the SEC, Customers
shall be deemed to be customers of Ridge as Correspondent’s clearing firm, but
only to the extent required by the Applicable Laws and Rules.





 
L.
Screening of Accounts



 
Ridge may, in its sole and exclusive discretion, utilize at Correspondent’s
expense a third-party service provider to screen Customers and transactions in
the Accounts, and the use thereof shall not relieve Correspondent of any of its
obligations under this Agreement.  Correspondent acknowledges that such
screening or the preparation or possession of surveillance records or any other
data (including, without limitation, exception reports) by Ridge on behalf of or
for the use of Correspondent shall not obligate Ridge to review such material or
make Ridge responsible to know their contents.

 
 
M.
Discretionary Accounts



 
Correspondent shall be solely and exclusively responsible for the handling and
supervisory review of any Customer Accounts over which Correspondent’s partners,
officers or employees have discretionary authority, as required by NYSE Rule
408, and any other provisions of the Applicable Laws and Rules.  Correspondent
shall furnish Ridge with such documentation with respect thereto as may be
requested by Ridge.  Correspondent hereby warrants that with regard to any
orders or instructions given by Correspondent with respect to such discretionary
Customer Accounts, its partners, officers or employees shall have been fully and
properly authorized relative thereto and that the execution of such orders shall
not be in violation of the Applicable Laws and Rules.



 
N.
Option Accounts



 
Before a Customer Account may engage in option trading, Correspondent shall
deliver to Customer a current disclosure statement of the Options Clearing
Corporation, the Special Statement for Uncovered Option Writing, and any
effective amendments or supplements thereto.  Correspondent shall obtain the
required signatures on all option agreements, shall obtain proper approval for
the opening of all option accounts, and shall otherwise comply with the
Applicable Laws and Rules applicable to options accounts and options
trading.  Correspondent shall deliver to Ridge a copy of a signed option
agreement for each Customer approved by Correspondent for options trading, such
agreement to be in a form acceptable to Ridge.



 
O.
Accounts for Which Agent Holds Power of Attorney



 
Upon the opening of any Customer Account for which an agent holds a power of
attorney on behalf of a principal, Correspondent shall provide Ridge with the
name of each principal for whom such agent is acting and with written evidence
of the agent’s authority to act on the principal’s behalf.  Correspondent hereby
warrants that any orders or instructions of such agent which are transmitted to
Ridge pursuant to this Agreement shall have been fully and properly authorized
and that the execution of such instructions or orders shall not violate the
Applicable Laws and Rules.



 
P.
Prospectus Delivery



Correspondent shall be solely and exclusively responsible for delivering, or
causing to be delivered, prospectuses in connection with public offerings of
securities (both initial public and secondary offerings) and sales of mutual
funds; provided, however, that, at the request of Correspondent, Ridge may, in
its sole and exclusive discretion, assist Correspondent in mailing prospectuses
that are delivered to Ridge in a timely fashion.


Q.            Proprietary Accounts of Correspondent


In accordance with the SEC Net Capital Rule (Rule 15c3-1) and for the purposes
of the Securities Investor Protection Act and the SEC’s financial responsibility
rules, Correspondent will be treated as a client of Ridge.


Account statements of activity for Correspondent’s Accounts are issued and
forwarded to Correspondent directly by Ridge.
This Section of the Agreement is in conformity with the SEC No-Action Letter,
dated November 3, 1998 (“No-Action Letter”) relating to the capital treatment of
assets in the proprietary account of an introducing broker (“PAIB”) and to
permit Correspondent to use PAIB assets in its net capital computations.
Correspondent shall identify to Ridge in writing all accounts that are, or from
time to time may be, proprietary accounts of Correspondent.  Ridge shall perform
a computation for PAIB assets (“PAIB Reserve Computation”) of Correspondent in
accordance with the customer reserve computation set forth in Rule 15c3-3
(“customer reserve formula”) with the following modifications:
(a)           Any credit (including a credit applied to reduce a debit) that is
included in the customer reserve formula may not be included as a credit in the
PAIB reserve computation;
(b)           Note E(3) to Rule 15c3-3a which reduces debit balances by 1% under
the basic method and subparagraph (a)(1)(ii)(A) of the net capital rule which
reduces debit balances by 3% under the alternative method shall not apply; and
(c)           Neither Note E(1) to Rule 15c3-3a nor NYSE Interpretation /04 to
Item 10 of Rule 15c3-3a regarding securities concentration charges shall be
applicable to the PAIB reserve computation.


    The PAIB reserve computation shall include all proprietary accounts of
Correspondent.  All PAIB assets shall be kept separate and distinct from
customer assets under the customer reserve formula in Rule 15c3-3.
    The PAIB reserve computation shall be prepared within the same time frames
as those prescribed by Rule 15c3-3 for the customer reserve formula.
    Ridge shall establish and maintain a separate “Special Reserve Account for
the Exclusive Benefit of Customers” with a bank in conformity with the standards
of paragraph (f) of Rule 15c3-3 (“PAIB Reserve Account”).  Cash and/or qualified
securities as defined in the customer reserve formula shall be maintained in the
PAIB Reserve Account in an amount equal to the PAIB reserve requirement.
    If the PAIB reserve computation results in a deposit requirement, the
requirement may be satisfied to the extent of any excess debit in the customer
reserve formula of the same date.  However, a deposit requirement resulting from
the customer reserve formula shall not be satisfied with excess debits from the
PAIB reserve computation.
    Within two business days of entering into this PAIB Agreement, Correspondent
shall notify its designated examining authority in writing (with copy to Ridge)
that it has entered into this PAIB Agreement.
    Commissions receivable and other receivables of Correspondent from Ridge
(excluding clearing deposits) that are otherwise allowable assets under the net
capital rule may not be included in the PAIB reserve computation, provided the
amounts have been clearly identified as receivables on the books and records of
Correspondent and as payables on the books of Ridge.
    If Correspondent is a guaranteed subsidiary of Ridge or if Correspondent
guarantees Ridge (i.e., guarantees all liabilities and obligations) then the
proprietary account of Correspondent shall be excluded from the PAIB Reserve
Computation.
    Upon discovery that any deposit made to the PAIB Reserve Account did not
satisfy its deposit requirement, Ridge shall by facsimile or telegram
immediately notify its designated examining authority and the Securities and
Exchange Commission (“Commission”).  Unless a corrective plan is found
acceptable by the Commission and the designated examining authority, Ridge shall
provide written notification within 5 business days of the date of discovery to
Correspondent that PAIB assets held by Ridge shall not be deemed allowable
assets for net capital purposes.  The notification shall also state that if
Correspondent wishes to continue to count its PAIB assets as allowable, it has
until the last business day of the month following the month in which the
notification was made to transfer all PAIB assets to another clearing
broker.  However, if the deposit deficiency is remedied before the time at which
Correspondent must transfer its PAIB assets to another clearing broker, the
Correspondent may choose to keep its assets at Ridge.
    The parties shall adhere to the terms of the No-Action Letter (a copy of
which is attached hereto as Exhibit B and which is hereby incorporated by
reference), including the Interpretations set forth therein, in all respects.




IV.           EXTENSION OF CREDIT


A.            Margin Agreement


Prior to the execution or clearance of any margin transaction in an Account,
Correspondent shall obtain and provide Ridge with a margin agreement,
hypothecation agreement and con­sent to loan of securities (collectively,
“margin agreement”) executed by the Customer (or, in the case of any Proprietary
Account, executed by Correspondent), such agreement to be in a form acceptable
to Ridge.  Ridge shall have all rights and remedies set forth in such margin
agreement, in addition to those set forth in this Agreement, with respect to
Accounts which are margin accounts.  All transactions in an Account shall be
considered cash transactions until Ridge has determined, in its sole and
exclusive dis­cretion, to accept margin transactions therein and the duly
executed margin agreement has been received by Ridge.  Ridge may cancel and
rebook as a cash transaction any margin trans­action for an Account for which no
such executed margin agreement has been received prior to settlement date, and
all transaction costs associated with each such cancellation and re­booking
shall be borne in their entirety by Correspondent.  Correspondent shall be
respon­sible for compliance with Rule 10b-16 under the 1934 Act.  Correspondent
shall obtain in advance of dissemination the written approval of Ridge of any
document to be provided to Customers in connection with Rule 10b-16 under the
1934 Act.


                B.            Margin Requirements


 
Correspondent shall be solely and exclusively responsible to Ridge for the
collection of initial margin and for maintenance at all times of margin in each
Account sufficient to ensure compliance with Regulation T, promulgated by the
Board of Governors of the Federal Reserve System pursuant to the 1934 Act, and
any interpretations thereof, with any other margin or margin maintenance rules
under the Applicable Laws and Rules, and with Ridge’s house margin rules.  After
initial margin has been received, maintenance margin calls shall be generated by
Ridge and made by Ridge or by Correspondent at the instructions of Ridge.



 
Correspondent understands and acknowledges that Accounts shall be subject to any
house rules of Ridge requiring initial margin or maintenance margin in amounts
greater than would otherwise be required under Regulation T or any other
provisions of the Applicable Laws and Rules.  Ridge may at any time, in its sole
and exclusive discretion, change its house margin requirements as they pertain
to any Account or class of accounts or specific securities or class of
securities, including, without limitation, in response to market conditions and
periods of extreme volatility.  Such changes shall be effective immediately upon
the provision of oral notice to Correspondent.  Correspondent shall be solely
and exclusively responsible for advising the Customers of any such changes and
for the prompt collection of any additional margin necessary to ensure
compliance therewith.



C.            Interest on Margin Accounts


 
Ridge will charge interest on Accounts that are margin accounts in accordance
with the margin agreements applicable to such Accounts, provided that such
interest and other charges will not exceed amounts that may be charged under the
Applicable Laws and Rules.  Ridge may at any time, in its sole and exclusive
discretion, revise its credit terms and conditions.





V.           TRANSMISSION, ACCEPTANCE AND EXECUTION OF ORDERS


 
A.
Transmission of Orders



All orders in Accounts shall be transmitted to Ridge by Correspondent in
accordance with such procedures as Ridge may implement from time to time for
that purpose.  Customers shall not place orders directly with
Ridge.  Notwithstanding the foregoing, Ridge may, in its sole and exclusive
discretion, on a case-by-case basis, make exception and agree to accept orders
directly from a particular Customer or Account at the request of a
Correspondent; provided, however, that in doing so Ridge shall not assume or be
deemed to have assumed any of the responsibilities for supervision of Accounts
allocated to Correspondent under this Agreement.  Ridge shall have no duty of
inquiry or investigation with respect to any orders transmitted to it for
execution or clearance.  Correspondent shall be responsible for the timely and
accurate transmission of all orders to Ridge, as well as for any errors or
discrepancies therein.


 
B.
Acceptance of Orders



 
Orders accepted by Ridge for execution and clearance shall be executed and
cleared in accordance with Ridge’s standard practices and the Applicable Laws
and Rules.  Ridge reserves the absolute right, exercisable in its sole and
exclusive discretion acting in good faith, without prior notice to Correspondent
or to the Customer, to reject for execution and clearance any orders or trades
which exceed established limits or are otherwise unacceptable to Ridge due to
such factors as adverse market conditions, assumptions regarding the volatility
and liquidity of the subject securities, current market price, the financial
condition or credit worthiness of Correspondent or of the Customer, any
regulatory issues relating to Correspondent or the Customer, or for any reason
whatsoever which, in the sole and exclusive discretion of Ridge acting in good
faith, renders it advisable to reject an order or trade.  Ridge also reserves
the right, exercisable in its sole and exclusive discretion acting in good
faith, to restrict trading in Accounts in any manner, including, but not limited
to, restricting trading to liquidating orders only or cash transactions only, or
to prohibit certain trading strategies or trading of certain types of
securities.



 
C.
Over-the-Counter Transactions



 
For all over-the-counter transactions, Correspondent shall furnish Ridge with
the names of the respective purchasing and selling broker-dealers (except as
otherwise provided in Section V.D. of this Agreement), and the wholesale and
retail purchase and sale prices necessary for confirmation in accordance with
the Applicable Laws and Rules.



 
D.
Designation of Contra Brokers



 
Whenever Correspondent directs Ridge to route an order to a particular broker,
dealer, or market for execution, including, without limitation, designating the
contra broker in an
 
over-the-counter transaction for an Account, Correspondent shall be responsible
to Ridge for all aspects of the transaction, including, without limitation, any
duty of best execution or any failure by such contra broker or dealer to settle
the transaction for any reason whatsoever, and Correspondent shall immediately
reimburse Ridge for any loss, liability, claim, cost or expense, in each case as
incurred, including, but not limited to, attorneys’ fees and expenses incurred
or sustained by Ridge in connection therewith.



 
E.
Short Sales



 
Correspondent shall be solely and exclusively responsible for determining and
advising Ridge whether each order for the sale of securities for an Account is
“long” or “short” within the meaning of the Applicable Laws and
Rules.  Correspondent shall also be solely and exclusively responsible for
ensuring that each short sale for an Account complies with Rule 10a-1 under the
1934 Act, NYSE Rule 440B, all provisions relating to short sales under NASD
rules, and the interpretations of such rules, and any other applicable
provisions of the Applicable Laws and
 
Rules regarding short sales.



 
F.
Low Priced/Penny Stocks



Ridge shall not be required to execute orders in any securities that are not
“reported securities,” as defined in SEC Rule 3a51-1.  Correspondent shall not
accept orders for transactions in securities that do not meet such criteria
without the prior written consent of Ridge, and the disclosure requirements of
SEC Rule 3a51-1 do not apply.


 
G.
Order Limits; Position and Credit Limits



 
Correspondent shall be responsible for maintaining continuing familiarity and
compliance with all limits on order size and all position and credit limits
which have been or may be established by Ridge with respect to transactions in
the Accounts, which limits may be changed from time to time by Ridge in its sole
and exclusive discretion.  Correspondent agrees to notify Ridge and obtain its
approval prior to the entry of any trade in an Account which would exceed such
limits.



 
H.
Delivery Versus Payment



 
Correspondent agrees to comply with NYSE Rule 226 by ensuring that its Customers
utilize the facilities of a securities depository for the confirmation,
acknowledgment, and book entry settlement of all depository eligible
transactions in connection with delivery versus payment
transactions.  Correspondent shall be solely and exclusively responsible for
causing any Customers engaging in such transactions to utilize such
facilities.  Correspondent further agrees to ensure that its Customers shall
provide their agent with instructions in accordance with the requirements set
forth in NASD Rule 11860.





 
I.
Buy-Ins and Sell-Outs; Interest Charges



 
Upon the failure of any Customer (or, in the case of Proprietary Accounts,
Correspondent) to make timely payment for securities purchased or timely and
good delivery of securities sold, or the failure timely to comply with any
applicable margin requirements, Ridge will be entitled, but not obligated, to
take such remedial action, or direct Correspondent to take such remedial action,
as Ridge, in its sole and exclusive discretion, deems appropriate, including,
but not limited to, executing buy-ins or sell-outs for an Account.  Checks shall
not consti­tute payment until they have cleared and the proceeds have been
collected by Ridge’s bank and credited to Ridge.  The taking or not taking of
any such remedial action by Ridge shall not in any way affect or diminish
Correspondent’s indemnification, reimbursement, or payment obligations pursuant
to this Agreement.



 
To the extent permitted by Regulation T, Rule 15c3-3(m) under the 1934 Act, or
any other provisions of the Applicable Laws and Rules, Correspondent may
request, in a writing signed by an officer, partner or principal of
Correspondent, that Ridge defer a buy-in or sell-out for an Account.  The grant
or denial, in whole or in part, of any such request to defer a buy-in or
sell-out, or of any application for an extension of time for any Account to make
any pay­ment required by Regulation T or any other provision of the Laws or
Rules, shall remain within the sole and exclusive discretion of
Ridge.  Correspondent shall be liable to Ridge for any loss or expense incurred
by Ridge in connection with such request, whether or not granted.



 
Ridge may, at its option, charge Customers (or, in the case of Proprietary
Accounts, Correspondent) interest at the rate of 2% above the broker’s call
rate, or such other rate as may be agreed in writing by Correspondent and Ridge,
arising from any debit in an Account however
 
arising, including, without limitation, for late payments or deliveries of
securities.  Correspondent shall be liable to Ridge for such charges to the
extent not paid by Customers.



 
J.
Option Assignments, Tender Offers, and Rights Offerings



 
Ridge will process option assignments, tender offers, and rights offerings only
in accordance with the written instructions of Correspondent or the Customer.



 
Ridge may, in its sole and exclusive discretion, buy back in the cash market or
borrow shares on the day Ridge is notified of option assignments affecting
shares which have been tendered and which have caused short positions in
Accounts as of either the proration or withdrawal date.  Shares purchased for
cash or borrowed shall not be considered part of an Account’s tendered position
until such shares are in Ridge’s actual possession.  Ridge will reduce the
tender for Accounts by the size of the short or unreceived shares.



 
During a tender period in which there are competing and counter tender offers
for a security, Ridge will tender only upon the written instructions of
Correspondent or the Customer and only on a trade date basis the number of
shares net long in the Account as of either the proration or withdrawal date,
which number shall, at Ridge’s request, be confirmed in writing by
Correspondent.  Correspondent shall be solely and exclusively responsible for
ensuring that such tender is being made upon the instructions of persons
authorized to direct the disposition of the shares and, at Ridge’s request,
shall confirm it in writing.



 
In connection with a rights offering, Ridge will exercise rights only upon the
written instruc­tions of Correspondent or the Customer and only on a trade date
basis the number of rights relating to shares net long in the Account, which
number shall, at Ridge’s request, be confirmed in writing by
Correspondent.  Correspondent shall be solely and exclusively responsible for
ensuring that such exercise is being made upon the instructions of persons
authorized to do so and, at Ridge’s request, shall confirm it in writing.



K.           Options Policy


At Ridge it is the policy that no uncovered (“naked”) index options orders are
to be entered on behalf of any client or correspondent.  In addition, all option
orders are required to be designated as opening or closing, whichever term
applies.  Correspondent is responsible for ensuring compliance with this policy
and will be liable for the consequences of any violations, including, but not
limited to, any damages caused.  Ridge may terminate this Agreement in the event
that you fail to comply with this policy.
 
 
L.
Participation in Underwritings / Special Requirements



Correspondent agrees that, if it participates in Initial Public Offerings
(IPO’s) either as a Manager or a Co-Manager, it shall provide Ridge’s Risk
Manager with a preliminary prospectus (“Red Herring”) and an estimate of the
size of Correspondent’s commitment, as soon as practicable after the filing of
the Red Herring.




 
M.
Execution Away



In the event you execute your own orders and give Ridge’s name to the other
broker for clearance and settlement, you agree that you will only execute bona
fide orders or request free delivery of cash or securities where you have
reasonable grounds to believe that the Account and the other broker have the
financial capability to complete the transaction.  Ridge reserves the right at
any
time to place a limit (of either dollars or number of securities) on the size of
transactions that Ridge in these circumstances will accept for clearance.  If,
after you have received notice of such limitation, you execute an order in
excess of the limit established by Ridge, Ridge shall have the right to notify
the other party and other broker that it will not accept the transaction for
clearance and settlement.  In the event any claim is asserted against Ridge by
the other broker because of such action by Ridge, you agree to indemnify and
hold Ridge harmless from any loss, liability, damage, cost or expense (including
but not limited to fees and expenses of legal counsel) arising directly or
indirectly therefrom.


In the event you execute orders away from Ridge, Ridge will on a best efforts
basis attempt to clear the transaction within a reasonable period and utilize
the same procedures it utilizes when clearing transactions on behalf of other
firms clearing through Ridge.  If either you or the other broker for any reason
whatsoever fail to settle the transaction, you will be solely liable to Ridge
for any and all loss, including expenses caused thereby and Ridge shall have no
liability to you whatsoever in any such circumstance.  You further agree to take
all appropriate capital charges on your books arising out of or incurred in
connection with your executing orders away from Ridge.


Notwithstanding the foregoing, option transactions shall be executed on behalf
of Customers and Accounts solely and exclusively by Ridge.




VI.
RECEIPT AND DELIVERY OF FUNDS AND SECURITIES



 
A.
Receipt and Delivery in the Ordinary Course of Business



 
Ridge will receive and deliver funds and securities for Accounts in accordance
with Correspondent’s written instructions to Ridge, provided that Correspondent
shall be responsible for advising Customers of their obligations to deliver
funds or securities in connection with each trans­action in an Account and shall
be responsible for any failure by a Customer to satisfy such
obligations.  Correspondent agrees promptly to deliver to Ridge any and all
funds or securities received by Correspondent from Customers, together with such
information as may be relevant or necessary to enable Ridge properly to record
such deliveries in the appro­priate Accounts.  Ridge will be responsible for the
safeguarding of all funds and securities actually received and accepted by
Ridge, subject to count and verification by Ridge.  Ridge shall not be
responsible for any funds or securities delivered by a Customer to Correspondent
or its agents or employees until such funds or securities are physically
de­livered to and accepted by Ridge at its premises or deposited in Ridge’s bank
accounts.  It is expressly understood and agreed, however, that Correspondent
shall be responsible for com­pliance with the Currency Act, and the regulations
promulgated thereunder.  Ridge reserves the right to reject any funds or
securities, without prior notice to Correspondent or to the Customer, that it
determines, in its sole and exclusive discretion, may violate or cause a
violation of the Applicable Laws and Rules, including, without limitation, the
Bank Secrecy Act, the Patriot Act, and the regulations promulgated thereunder.



 
B.
Lost, Stolen or Forged Securities



 
Correspondent shall be respon­sible for any defect in title to any securities
purchased, sold, borrowed, delivered or transferred under this Agreement which
may have been forged, counterfeited, altered, lost, stolen, or the subject of
any similar occurrence or act.



 
C.
Custody Services



 
Whenever Ridge acts as custodian of securities in any Account or holds
securities in “safekeeping”, Ridge may hold the securities in the Customer’s
name (“Customer Name Securities”), or may cause such securities to be registered
in the name of Ridge or its nominee or in the names or nominees of any
depository used by Ridge (“Nominee Name”).   If securities are held in the name
of the Customer (i.e., not in Nominee Name), Ridge will have no responsibility
for, among other things, collecting and paying of dividends, transmitting and
handling tenders or exchanges pursuant to tender offers and exchange offers,
transmitting  proxy materials and other shareholder communications,
and  handling  exercises or expirations of rights and warrants or redemptions.



 
D.
Receipt and Delivery Pursuant to Special Instructions



 
Upon special instructions from Correspondent or from a Customer, Ridge will
endeavor to make such transfers of securities or Accounts as may be requested,
consistent with the Applicable Laws and Rules.  Any such special instructions
shall be in writing.



 
E.
Restricted or Control Securities



 
Correspondent shall be solely and exclusively responsible for determining
whether any secu­rities in Accounts are restricted and/or control securities
within the meaning of Rule 144 under the 1933 Act, and for ensuring that any
transactions in such securities are in compliance with the Applicable Laws and
Rules.  Prior to the time an order in such securities is transmitted to Ridge,
Correspondent shall notify Ridge and Ridge may, in its sole and exclusive
discretion, charge such reasonable fees, in addition to the clearing charges
described below, as it deems appropriate for handling such transactions.





VII.
CONFIRMATIONS AND STATEMENTS



 
A.
Preparation and Transmission



In the case of Customer Accounts, Ridge will prepare and mail confirmations and
monthly or quarterly statements of account to Customers in connection with
trans­ac­tions executed or cleared through Ridge.  Confirmations and statements
of account shall disclose that the Accounts are carried on a fully-disclosed
basis for Correspondent.  Correspondent acknowledges that such confirmations
shall be prepared and delivered on Correspondent’s behalf and at its direction,
and that such confirmations shall remain, for all pur­poses, the confirmations
of Correspondent.  Correspondent further ac­knowledges that it shall have sole
and exclusive responsibility for information that it provides or fails to
provide for disclosure on confirmations and monthly or quarterly
statements.  Accordingly, Correspondent shall provide in writing to Ridge any
information required by the Applicable Laws and Rules to be disclosed in its
confirmations and monthly and quarterly statements, including, without
limitation, information required in connection with any Directed-Brokerage
Arrangement or Payment for Order Flow Arrangement.   Correspondent shall review
and approve in writing the form of confirmations and monthly and quarterly
statements of account prior to their use.   Ridge will provide Correspondent
with copies of all confirmations and statements sent by Ridge to Customers in
connection with the Accounts.  Correspondent shall not prepare or transmit
confirmations or periodic account statements to Customers without the prior
written consent of Ridge.


 
B.
Examination and Notification of Errors





Correspondent shall examine promptly all confirmations, comparisons, monthly and
quarterly statements of account, the Reconciliation Statements (as defined in
Section IX.C. of this Agreement), and any other statements or reports provided
to Correspondent by Ridge or its clearing agency.  Confirmations and comparisons
shall be deemed accurate and correct, and Correspondent shall be deemed to have
waived any claim with respect to the accuracy or correctness of the information
therein, unless Correspondent notifies Ridge in writing of any alleged errors or
discrepancies prior to the settlement date for the subject
transactions.  Monthly and quarterly statements of account shall be deemed
accurate and correct, and Correspondent shall be deemed to have waived any claim
with respect to the accuracy or correctness of the information therein, unless
Correspondent notifies Ridge in writing of any alleged errors or discrepancies
within ten (10) business days of receipt.  Any notice of error shall be
accom­panied by such documentation as may be necessary to substantiate
Correspondent’s claim.  At the request of Ridge, Correspondent promptly shall
provide any additional documentation or information Ridge reasonably believes is
necessary or desirable to substantiate and correct any such alleged error or
discrepancy.


 
C.
Notations on Confirmations, Monthly and Quarterly Statements, and Notices



 
Ridge will make reasonable efforts to indicate on confirmations, monthly and
quarterly statements, and notices to Customers that Customers are customers of
Correspondents or are introduced by Correspondent.  Occasional or inadvertent
omission of such notations shall not be deemed to constitute a breach of this
Agreement, and shall not affect the allocation of responsibilities between Ridge
and Correspondent pursuant to this Agreement.





VIII.
BOOKS AND RECORDS



 
Ridge will prepare and maintain stock records and other prescribed books and
records of the services performed and transactions effected by Ridge for the
Accounts on a basis consistent with generally accepted practices in the
securities industry and with the Applicable Laws and Rules governing clearing
brokers.  Such books and records will include, without limitation, records of
daily margin requirements as required by NYSE Rule 432.  Ridge reserves the
right, at its sole and exclusive discretion, to amend its policies with respect
to the retention of reports requested by or provided to Correspondent.  Any
reports relating to the Accounts that, under the Applicable Laws and Rules, are
required to be prepared and filed with the SEC or any other regulatory or
self-regulatory organization by Correspondent or Ridge shall remain the
responsibility of the respective parties, and Ridge and Correspondent each
agrees promptly to provide the other with any information in its possession
necessary to enable the other to prepare and file any such reports.





IX.
COMMISSIONS AND CLEARING FEES



 
A.
Commissions



 
Correspondent shall be solely and exclusively responsible for determining the
amount of commissions, mark-ups and similar fees charged by Correspondent
(collectively, “Commissions”) for transactions in the Customer Accounts, and
Ridge shall not exercise any control or influence over the amount of such
Commissions.  Correspondent shall be solely and exclusively responsible for
compliance with the Applicable Laws and Rules relating to commissions,
including, but not limited to, any disclosures to Customers or others re­quired
to be made in connection therewith.  On or before the execution of this
Agreement, Correspondent shall have provided Ridge with a schedule (the
“Commission Schedule”) show­ing the amounts of Commissions to be charged to
Customers.  Correspondent may amend the Commission Schedule from time to time by
written instructions to Ridge.  Ridge will debit and collect from Customer
Accounts the amounts shown on the Commission Schedule, but Ridge will be
required to implement any amendments to the Commission Schedule only to the
ex­tent and over such time as is within the normal capabilities of
 
Ridge’s data pro­cessing and operations systems.  Notwithstanding anything
herein to the contrary, Ridge shall not be obli­gated to charge Customers any
amounts that it believes violate the Applicable Laws and Rules, but Ridge will
have no obligation to determine whether any such charges violate the Applicable
Laws and Rules.



 
B.
Clearing Fees



 
Correspondent agrees to pay Ridge the clearing fees and other amounts set forth
in  Schedule B hereto for the execution, clearing and related services to be
provided under this Agreement.  Schedule B is hereby incorporated in and made an
integral part of this Agreement.



 
C.
Collection and Remittance of Commissions



 
On behalf of Correspondent, Ridge will collect all Commissions paid by Customer
Accounts and will deduct and retain the following amounts from such Commissions:



 
1.
all amounts payable to Ridge in accordance with Schedule B and any amendments
thereto;



 
2.
any expenses payable by Ridge on Correspondent’s behalf;



 
3.
any loss, liability, dam­age, claim, cost or ex­pense (including, but not
limited to, attorneys’ fees and expenses), as incurred, in respect of which
Ridge or any of its control persons, directors, officers, employees, agents,
affiliates, successors and assigns (collectively, including Ridge, the “Ridge
Parties”) is entitled to indemnification by Correspondent under this Agreement;
and



 
4.
all other amounts owed by Correspondent or by any Customer to Ridge pursuant to
this Agreement or any other agreement between Ridge and Correspondent or between
Ridge and any Customer (including, without limitation, Customers’ unsecured
debit items or unsecured or partially secured short positions).



 
As soon as practicable after the end of each month, Ridge will credit the
Settlement Deposit Account (as defined in Section X.B. of this Agreement) with
the amount of Commissions collected by Ridge on Correspondent’s behalf, net of
all amounts to be deducted as set forth above and any other amounts due to Ridge
from Correspondent, however arising, as determined by Ridge.  If the amount due
to Ridge in any month exceeds the amount available in Correspondent’s Settlement
Deposit Account, Correspondent shall, in accordance with the provisions of
Section X.A. of this Agreement, immediately deposit with Ridge additional cash
so that the Settlement Deposit Account shall always have a zero or credit
balance.  If Correspondent fails to make such additional deposit, Ridge will
have full rights of setoff, including, without limitation, the right to charge
any other Account maintained by Ridge for Correspondent or any other assets of
Correspondent held by Ridge, including, but not limited to, the Security Deposit
(as defined in Section X.B. of this Agreement) and positions and balances in
Accounts which are proprietary accounts of Correspondent, for the net amount due
Ridge.  If Ridge elects not to charge such other Accounts or assets, or such
assets are insufficient to discharge the net amount due to Ridge, any amount due
to Ridge will be paid to Ridge by Correspondent by check within ten (10) days of
Correspondent’s receipt of a statement (the “Reconciliation Statement”) showing
the amount due to Ridge.  If Ridge does not receive payment within such period,
Ridge will charge Correspondent interest at 2% above the broker’s call rate, or
such other rate as may be agreed in writing by Ridge and Correspondent until
paid.  Any failure by Ridge to charge the Settlement Deposit Account or any
other Account or assets of Correspondent held by Ridge shall not act as a waiver
of Ridge’s right to demand payment of, or to charge Correspondent’s Accounts
for, the full amount due at any time.





X.
SECURITY FOR OBLIGATIONS OF CORRESPONDENT



 
A.
Lien and Security Interest



 
In order to secure the performance by Correspondent of all of its obligations
under this Agreement, including, but not limited to, its liability to Ridge for
any failures by Customers timely to pay for or deliver securities purchased or
sold and for any losses resulting from unsecured debit balances or short
positions in Accounts, Correspondent hereby grants Ridge a continuing lien,
security interest in and right of setoff against (a) the Settlement Deposit
Account and the Security Deposit (as such terms are defined below), (b) any
Proprietary Accounts, and (c) any Commissions, funds, securities or other
property of Correspondent held by Ridge.  Correspondent further agrees that
Ridge may debit any cash balances and/or liquidate any securities held in the
Settlement Deposit Account or in any Proprietary Account and credit the proceeds
to Ridge in such amounts as are necessary to satisfy Correspondent’s obligations
under this Agreement and at such times as Ridge, in its sole and exclusive
discretion, deems appropriate.  The lien, security interest and right of setoff
created hereunder shall survive the termination of this Agreement until such
time as, in the sole and exclusive discretion of Ridge, security for the
performance of Correspondent’s obligations is no longer required.



 
B.
Settlement Deposit Account and Security Deposit



 
On or before the execution of this Agreement, Correspondent shall have
established an account (the “Settlement Deposit Account”) with Ridge.  The
Settlement Deposit Account shall at all times contain cash and/or securities
issued or guaranteed as to principal and interest by the United States (“U.S.
Government Securities”) having an aggregate present value as set forth in
Schedule B (the “Security Deposit”).  Ridge reserves the right, in its sole and
exclusive discretion, on written notice to Correspondent, at any time, to
increase the amount of the Security Deposit required to be maintained by
Correspondent.  Correspondent shall immediately transfer to the Settlement
Deposit Account sufficient cash and/or U.S. Government Securities to satisfy the
increased amount of the Security Deposit.  If Correspondent fails to transfer
such additional cash or U.S. Government Securities to the Settlement Deposit
Account, or if, for any other reason, including, but not limited to, the
exercise of any right of setoff pursuant to Section X.A. of this Agreement, the
aggregate value of cash and U.S. Government Securities in the Settlement Deposit
Account is less than the Security Deposit amount then in effect, Ridge will be
entitled to deposit in the Settlement Deposit Account such Commissions, funds,
securities or other property of Correspondent in Ridge’s possession as are
necessary to satisfy the deficiency.  No later than thirty (30) days after
termination of this Agreement, Ridge shall refund all cash or securities in the
Settlement Deposit Account except for (i) deductions on account of (a) all
clearing and other charges, costs, or expenses due Ridge in accordance with the
terms of this Agreement, including any minimum monthly fee set forth on Schedule
B to the extent applicable; (b) all charges payable by Ridge on your account;
and (c) all amounts due Ridge from you under this Agreement including amounts
arising from any losses, liabilities, or damages in accordance with the terms
hereof and (ii) amounts held back as determined by Ridge, in the reasonable
exercise of its discretion, to be necessary to protect itself fully against any
liabilities, costs, or expenses (whether mature or contingent, liquidated or
unliquidated) for which Correspondent may be responsible under the terms of this
Agreement (without limiting the foregoing, amounts held back may include
reasonable amounts on account of transactions in respect of Customer Accounts
that have settled for ten days or less and on account of margin accounts of your
Customers or other Customer Accounts having a debit balance, other than accounts
that Correspondent has agreed in writing to accept).



C.            Funds, Securities and No Interest


 
All funds transferred to the Settlement Deposit Account shall be in immediately
available United States funds.  All securities transferred to the Settlement
Deposit Account (a) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as Ridge may request, and (b) shall be transferred on
the book-entry system of a Federal Reserve Bank, or by any other method
acceptable to Ridge.  Ridge shall not be obligated to pay interest to
Correspondent on any cash held in the Settlement Deposit Account.  Neither the
Security Deposit nor the Settlement Deposit Account shall be deemed to be margin
for any Account, nor shall they give rise to or constitute an ownership interest
in Ridge.





XI.
INFORMATION TO BE SUPPLIED BY CORRESPONDENT



 
A.
Financial Statements and Other Reports



 
Throughout the term of this Agreement, Correspondent shall promptly furnish
Ridge with copies of, as well as any amendments or supplements to, the audited
annual and unaudited quarterly financial statements of its parent, for each
fiscal year and quarterly period, any Financial and Operational Combined Uniform
Single (“FO­CUS”) Reports, any amendments to Correspondent’s Form BD, any
reports on Form U-4 or Form U-5 for any of Correspondent’s executive officers,
and any other material regulatory or financial reports that Ridge may from time
to time reasonably request.  Correspondent shall promptly advise Ridge in
writing of any material errors or omissions in such financial information and
reports that it becomes aware of.  Correspondent further will immediately
provide notice to Ridge in the event that Correspondent’s capital becomes
subject to the “early warning” provisions of SEC Rule 17a-11.  With respect to
such reports and notice that Correspondent with its primary examining authority
or the SEC Correspondent shall provide such reports and notice to Ridge no later
than the time Correspondent files such reports with its primary examining
authority or the SEC.





 
B.
Suspension or Restriction



 
In the event that Correspondent learns that Correspondent or any of its
affiliates or executive officers be­comes subject to revocation, suspension,
bar, injunction, restriction, consent decree, cease-and-desist order, or other
formal disciplinary action by the SEC, the Financial Industry Regulatory
Authority (“FINRA”), or any other regulatory or governmental body having
jurisdiction over Correspondent or such affiliate or executive officer,
Correspondent shall notify Ridge promptly and, in addition to such other rights
and remedies as Ridge may have under this Agreement and the Applicable Laws and
Rules, Correspondent authorizes Ridge to take such reasonable steps as Ridge
determines, in its sole and exclusive discretion, may be necessary or advisable
for Ridge to be in compliance with the Applicable Laws and Rules.  Correspondent
further authorizes Ridge, in such event, to comply with requests, directives or
demands made upon Ridge by any such exchange or regulatory body.  In connection
with such requests, directives or demands, Ridge may seek advice or legal
counsel.



 
C.
Actions, Lawsuits, Arbitrations, Investigations and Inquiries



 
In the event that Correspondent learns that Correspondent or any of its
affiliates or executive officers becomes a subject, target, respondent or
defendant in any material action, lawsuit, arbitration, investigation, inquiry
or other proceeding (formal or informal) relating, directly or indirectly, to it
or its business, Correspondent shall notify Ridge in writing within ten (10)
business days and, in addition to such other rights and remedies as Ridge may
have under this
 
Agreement and the Applicable Laws and Rules, Correspondent authorizes Ridge to
take such steps as Ridge determines, in its sole and exclusive discretion, may
be necessary or advisable for Ridge to be in compliance with the Applicable Laws
and Rules.



 
D.
Additional Information



 
At the reasonable request of Ridge, Correspondent shall promptly supply Ridge
with such other infor­mation, reports or documentation reflecting or relating to
Correspondent’s finan­cial condition, including, without limitation, its
aggregate indeb­tedness ratio and net capital; Correspondent’s executive
officers; and inquiries, investi­gations, or disciplinary action relating to
Correspondent or  its executive officers by the SEC, NYSE, NASD, or any other
regulatory or governmental body.   Within five (5) business days after their
filing, Correspondent shall supply Ridge with copies of reports that it files
pursuant to the Bank Secrecy Act, the Patriot Act, or any other AML provision,
including, without limitation, CTRs, CMIRs, SARs or FBFARS.  At the request of
Ridge, Correspondent shall (i) file a notice pursuant to Section 314 of the
Patriot Act and any regulation(s) promulgated thereunder to permit the voluntary
sharing of information between the parties, and (ii) supply Ridge with such
additional information as is necessary for Ridge to satisfy its obligations
under the Bank Secrecy Act, the Patriot Act, and the regulations promulgated
thereunder.





XII.
COMMUNICATIONS WITH CUSTOMERS



 
Correspondent shall provide written notice to existing Customers within (30)
thirty days of the effective date of this Agreement, and to new Customers within
(30) thirty days of execution of the relevant customer agreement, describing the
respective obliga­tions of the parties under this Agreement and any other
customer-related respon­sibilities of the parties in accordance with NYSE Rule
382 and NASD Rule 3230.  The notifications shall be in substantially the form of
Exhibit A annexed hereto; provided, however, that Ridge may, in its sole and
exclusive discretion, provide the notifications on behalf of
Correspondent.  Correspondent shall be responsible for the payment of all costs
incurred in connec­tion with the preparation and mailing of the notifications.



 
Ridge and Correspondent each agrees to forward promptly to the other party a
copy of any written complaint received from a Customer or other material written
correspondence that relates to services provided or obligations assumed under
this Agreement by the other party.  Ridge and Correspondent each agrees to
forward promptly to the other party’s DEA a copy of any written complaint
received from a Customer that relates to services provided or obligations
assumed under this Agreement by the other party.  Correspondent agrees to
forward promptly to Ridge a copy of all of Correspondent’s filings pursuant to
NYSE Rule 351.  Correspondent shall also provide Ridge with such additional
information as Ridge may reasonably request.





XIII.
ERRORS, CONTROVERSIES AND ADDITIONAL INDEMNITIES



 
A.
Errors and Controversies



 
Correspondent shall, except to the extent provided directly below, be solely and
exclusively respon­si­ble for any error, controversy, dispute or discrepancy
between Correspondent, or any of its control persons, partners, directors,
officers, employees, agents, affiliates, successors or assigns (collectively,
including Correspondent, the “Correspondent Parties”), and any of the Ac­counts
or Customers.  Except to the extent otherwise provided in this Agreement and
except to the extent resulting from the negligence of Ridge or any Ridge Party,
Correspondent shall indemnify, and hold harmless Ridge and any Ridge Party, from
and against any allegations, claims, demands,
 
proceedings, suits, and actions and any liabilities, expenses, attorney’s fees
(including fees and costs incurred in enforcing Ridge’s right to
indemnification), and costs in connection therewith arising directly or
indi­rectly from any such error, controversy, dispute or discrepancy, and from
any action or proceeding commenced by or against any of the Correspondent
Parties by any Customer, or from the settlement of any such claim, action or
proceeding.



 
B.
Additional Indemnities



Except to the extent otherwise provided in this Agreement and except to the
extent resulting from the negligence of Ridge or any Ridge Party, Correspondent
shall indemnify, and hold harmless Ridge and any Ridge Party, from and against
any allegations, claims, demands, proceedings, suits, and actions and any
liabilities, expenses, attorney’s fees (including fees and costs incurred in
enforcing Ridge’s right to indemnification), and costs in connection therewith
arising directly or indirectly from or related to the Accounts, the Customers or
any order or transaction contemplated by this Agreement, or as a result of any
inquiry or inves­tigation conducted in con­nection therewith or in the defense
or settlement of any threatened or pending action or proceeding brought by any
regu­latory or self-regulatory organization, governmental agency or private
person arising out of or in connection with the same including, among other
things, any loss, liabili­ty, dam­age, claim, cost or ex­pense (including, but
not limited to, attorneys’ fees and expenses) arising from or relating to any of
the following:




 
1.
the failure of any Customer to make timely payment for securities purchased or
timely and good delivery of securities sold, the existence of an unsecured debit
balance or unsecured short position in an Account, the failure of any Customer
timely to comply with initial margin or maintenance margin requirements, the
failure of any Customer to pay interest in accordance with the applicable margin
agreement(s), or the failure of any Customer otherwise to fulfill any of its
obligations in connection with any Account;



 
2.
the failure of Correspondent to perform any duty, obligation, or responsibility
with respect to customer accounts as set forth in this Agreement, it being
understood that Correspondent’s indemnification obligation under this Paragraph
shall not be affected by the participation of Ridge or any Ridge Party in any
transaction giving rise to such an obligation, unless such participation
constitutes recklessness, fraud, or criminal conduct;



 
3.
any defect in title to any securities purchased, sold, borrowed, delivered or
transferred under this Agreement (including, without limitation, those that may
have been forged, counterfeited, altered, lost or stolen), and any adverse
claims with respect to any securities purchased, sold, bor­rowed, delivered or
transferred under this Agreement, it being understood that Ridge will be deemed
to be solely and exclusively an intermediary between Correspondent and Customers
with respect to such securities and will be deemed to make no representations or
warranties other than as provided with respect to intermediaries in Section
8-306 of the Uniform Commercial Code;



 
4.
any claim by any contra broker or any other person arising from or relating to
Ridge’s rejection of a transaction for clearance pursuant to the terms of this
Agreement, or the failure by any contra broker designated by Correspondent to
settle any transaction for an Account;



 
5.
any errors or discrepancies in orders as transmitted by Correspondent or
Customer to Ridge;



6.       the use of check-writing privileges pursuant to Section XXI.C. of this
Agreement;


 
7.
any request by Correspondent to defer a buy-in or sell-out for an Account, or to
extend the
 
time for the making of a required margin payment by an Account, whether or not
granted in whole or in part by Ridge;



 
8.
any guarantee by Ridge of any signatures with respect to a transaction in an
Account;



 
9.
the exercise by Correspondent Parties of discretionary authority over any
Account;



 
10.
any action or inaction by an agent holding a power of attorney for an Account on
behalf of a principal;



 
11.
any claim or dispute arising directly or indirectly from a Soft-Dollar
Arrangement, Directed-Brokerage Arrangement, or Payment for Order Flow
Arrangement;



 
12.
any act or omission of Correspondent, its agents, employees or customers which
infringes on any patent, trade secret, copyright, trademark, or other
intellectual property right of Ridge; or



 
13.
the breach by Correspondent of, or an untrue statement or omission in, any
represen­tation, warranty or covenant in this Agreement.



In addition, Ridge shall indemnify, defend, and hold harmless Correspondent from
and against any claims, demands, proceedings, suits, actions, liabilities,
expenses, and reasonable attorney’s fees, and costs in connection therewith
arising out of any grossly negligent, reckless misconduct, dishonest,
fraudulent, or criminal act or omission on the part of any of Ridge’s officers
or employees with respect to the services provided by Ridge under this
Agreement.




 
C.
Defense of Claims and Actions



 
If any claim or action is asserted or commenced against any Correspondent Party
or any Ridge Party (an “Indemnitee”) in re­spect of which indemnity may be
sought against Ridge or Correspondent (an “Indemnifying Party”) as the case may
be pursuant to this Agreement, such Indemnitee will notify the applicable
Indemnifying Party in writing, and such Indemnifying Party shall assume the
defense of such claim or action, including the employment of counsel and
pay­ment of attorneys’ fees and expenses, as incurred, on behalf of such
Indemnitee.  Each Indemnitee against whom such claim or action is asserted or
commenced shall have the right to employ its own separate counsel, but the fees
and expenses of such separate counsel shall be at the expense of such Indemnitee
unless: (1) the employ­ment of such separate counsel shall have been authorized
in writing by the  Indemnifying Party; (2) the Indemnifying Party shall not have
employed counsel to conduct the defense of such Indemnitee; or (3) such
Indemnitee shall have reasonably concluded that, as between such Indemnitee and
the Indemnifying Party or between such Indemnitee and one or more of the other
Indemnitees, there may be a conflict of interest requiring separate counsel.  In
the event that any of the circumstances referred to in clauses (1)-(3) of the
pre­ceding sentence occurs, the fees and expenses of the separate counsel
employed by such Indemnitee shall be borne in their entirety by the Indemnifying
Party, and the Indemnifying Party shall not have the right to direct the defense
of such Indemnitee.   In any event, the Indemnifying Party shall cooperate in
the defense of any such claim or action against an Indemnitee, including,
without limitation, in the effectuation of any settlement which such Indemnitee,
in its reasonable discretion, deems appropriate, the costs of which settlement
shall be borne in their entirety by the Indemnifying Party.



 
D.
Survival of Indemnities



 
All indemnification, reimbursement and payment for expense provisions of this
Agreement shall
 
survive the termination of the Agreement.  Each indemnity under this Agreement
shall also extend to the costs and expenses (including, but not limited to,
attorneys’ fees and expenses), if any, incurred by any of the Indemnitees in
enforcing such indemnity.





XIV.
LIMITATION OF LIABILITY OF RIDGE



 
A.
Limitation of Liability



 
In no event shall either party be responsible to the other party, to any
Customer, or to any other person for indirect, special, conse­quential or
punitive damages arising from or relating, directly or indirectly, to this
Agreement, regardless of whether such party has been advised of or might
otherwise have anticipated the possibility of such damages, and Correspondent
and Ridge each agree not to assist any claim for punitive damages against the
other.  Ridge shall have no liability under this Agreement except to
Correspondent.  Notwithstanding anything to the contrary in this Agreement,
Ridge shall have no liability whatsoever for any losses, damages, costs or
expenses which have not been caused by its own willful misconduct or gross
negligence.



 
B.
Third-Party Service Providers



 
Ridge may, in its sole and exclusive discretion, use third-party service
companies to perform or assist it in the performance of selected services under
this Agreement (including affiliates of Ridge).  In such event, the term “Ridge”
shall be deemed to include such third-party service companies, and the
limitations of liability in Section XIV.A. of this Agreement shall apply.



 
C.
Systems and Communications Failures; Errors in Instructions



 
Ridge’s sole responsibilities with respect to any systems or communications
failures, or any interruptions or delays in the services provided or to be
provided by Ridge under this Agreement, shall be to use its best efforts to make
such systems and services available as promptly as reasonably
practicable.  Ridge shall have no responsibility whatsoever for the accuracy of,
or any errors or omissions in, any databases or securities information and
related market and statistical information displayed, carried or furnished by or
through its equipment or systems.  Ridge shall have no responsibility whatsoever
for any loss, expense or damage suffered by Correspondent, any Customer or any
other person by reason of any interruption or delay in the transfer or receipt
of funds or securities through the Federal Reserve Book Entry System, the
Federal Funds Wire Transfer System or any similar system or from any clearing
agent, issuer, broker, dealer or other third party.  Ridge shall have no
responsibility whatsoever for any failures to execute or “DK’s” directly or
indirectly resulting from incorrect, incomplete or untimely instructions or any
other failure by Correspondent, or any other person, to provide proper
instructions.





XV.
ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS



 
A.
Representations, Warranties and Covenants of Correspondent



 
Correspondent represents, warrants and covenants to Ridge as follows:



 
1.
Correspondent is, and during the term of this Agreement shall remain, duly
registered and in good standing as a broker-dealer with the SEC, a member firm
in good standing of the NASD, and a member in good standing of every national
securities exchange and association of which it is a member.



 
2.
Correspondent has all requisite authority in conformity with all Applicable Laws
and Rules to enter into and perform this Agreement and has taken all necessary
actions to authorize the execution of this Agreement and the perfor­mance of its
obligations hereunder.



 
3.
Correspondent and each of the other Correspondent Parties is, and during the
term of this Agreement shall remain, in compliance with the Applicable Laws and
Rules in all material respects, including, but not limited to, the registration,
qualification, capital, financial reporting, customer protection, disclosure and
similar requirements of the SEC, NYSE, NASD, any other securities exchange or
association of which it is a member, and every state to which jurisdiction it is
subject.



 
4.
Correspondent has, and during the term of this Agreement shall maintain, net
capital as required under the Applicable Laws and Rules and the amount set forth
on Schedule B.  Ridge may, in its sole and exclusive discretion acting in good
faith, increase that amount if it determines that a higher amount is necessary
and advisable for its protection; provided that Ridge notifies Correspondent in
writing of any such increase including Ridge’s rationale therefore and agrees to
meet with Correspondent at Correspondent’s request to resolve any disputes
regarding such increase.  Correspondent shall promptly notify Ridge in writing
in the event that Correspondent’s net capital falls below the greater of the
amount required under the Applicable Laws and Rules and the amount set forth on
Schedule B.



 
5.
All orders and instructions transmitted to Ridge by Correspondent shall be valid
and shall have been duly and properly authorized.



 
6.
There is no material action, suit, investigation or proceeding (formal or
informal) pending or threatened in writing against or affecting (in a material
manner) Correspondent or any of its executive officers, by or before any court
or other tribunal, arbitrator, governmental agency, instrumentality or authority
or any self-regulatory or clearing organization, , as to which Ridge has not
been informed and provided with summaries thereof.



 
7.
The activities of Correspondent pursuant to this Agreement do not and during the
term of this Agreement shall not give rise to a prohibited transaction within
the meaning of Section 406 of ERISA, and all applicable Prohibited Transaction
Class Exemptions shall have been complied with.



 
8.
Correspondent has, and during the term of this Agreement shall maintain, blanket
bond insurance policies as required under NASD Rule 3020 or NYSE Rule 319, as
applicable.



 
9.
On or before the execution of this Agreement, Correspondent shall have
identified in writing to Ridge each of its lines of business and any securities
in which Correspondent makes a market.  Correspondent shall provide Ridge with
an update of any securities in which Correspondent makes a market promptly, in
order to allow Ridge to update transaction confirms as necessary.



 
10.
Correspondent shall within a reasonable time, and if not prohibited by law or
any confidentiality agreement, give Ridge reasonable prior written notice of any
new lines of business that materially modify the mix of business that
Correspondent is engaged in on the date of this Agreement.   Such notice shall
be required notwithstanding that such new business or different business mix
does not affect the services to be performed by Ridge under this Agreement.



 
B.
Representations, Warranties and Covenants of Ridge



Ridge represents, warrants and covenants to Correspondent as follows:


 
1.
Ridge is and during the term of this Agreement shall remain duly registered and
in good standing as a broker-dealer with the SEC, a member firm in good
stan­ding of the NYSE and NASD, and a member in good stand­ing of every
nation­al securities ex­change and association of which it is a mem­ber.



 
2.
Ridge has all requisite authority in conformity with all Applicable Laws and
Rules to enter into and perform this Agreement and has taken all necessary
actions to authorize the execution of this Agreement and the perfor­mance of its
obligations hereunder.



 
3.
Ridge has and during the term of this Agreement shall maintain net capital in an
amount no less than that required by the Law and Rules.



 
4.
Ridge and each of the other Ridge Parties is, and during the term of this
Agreement shall remain, in compliance with the Applicable Laws and Rules in all
material respects, including, but not limited to, the registration,
qualification, capital, financial reporting, customer protection, disclosure and
similar requirements of the SEC, NYSE, NASD, any other securities exchange or
association of which it is a member, and every state to which jurisdiction it is
subject.





XVI.
NO PARTNERSHIP OR AGENCY; NO SPECIAL TREATMENT



 
Neither this Agreement nor any activity hereunder shall create a general or
limited partnership, association, joint venture, branch or agency relationship
between Correspondent and Ridge.  Correspondent shall not hold itself out as an
agent of Ridge or of any subsidiary or company controlled directly or indirectly
by or affiliated with Ridge, nor shall it employ Ridge’s name in any manner that
creates the impression that the relationship created or intended between them is
anything other than that of clearing broker and introducing
broker.  Correspondent shall not, without the prior written approval of Ridge,
place any advertise­ment in any newspaper, publication, periodical or any other
media if such advertisement in any manner makes reference to Ridge or to the
execution and clearing arrangements contemplated by this
Agreement.  Correspondent shall not, without the prior written approval of
Ridge, furnish any link to the website(s) of Ridge or its affiliates.  Should
Correspondent in any way hold itself out as, advertise or otherwise represent
that it is the agent of Ridge, Ridge shall have the right, at its option, in
addition to such other rights and remedies as it may have, to termi­nate this
Agreement and/or to obtain injunctive relief or any other provision­al remedy in
any New York federal or state court, and Correspondent shall be liable for any
loss, liabili­ty, damage, claim, cost or expense (including, but not limited to,
attorneys’ fees and expenses) sustained or incurred as a result of such
representation of agency.  No such applica­tion for a provi­sional remedy,
however, nor any act by either party in fur­therance of or in opposition to such
applica­tion, shall constitute a relinquishment or waiver of any right to have
the underlying dispute or con­troversy with respect to which such application is
made settled by arbi­tration in accor­dance with Section XXI.M. of this
Agreement.



 
This Agreement is not intended, nor shall it be construed, to bestow upon
Correspondent any special treatment regarding any other arrangements, agreements
or understandings that exist or may hereafter exist between the parties or their
affiliates.  Neither party shall have any obligation to deal with the other in
any capacity other than as set forth in this Agreement.





XVII.
CONFIDENTIALITY; EMPLOYEES



 
A.
Confidentiality



 
Correspondent and Ridge shall each keep confiden­tial any informa­tion acquired
as a result of this Agreement regarding the business and affairs of the other,
except such informa­tion as may be required to be disclosed by law or pursuant
to subpoena, court order or in any regulatory or self-regulatory inquiry,
investigation, proceed­ing or other matter (collectively, an “Inquiry”), or as
may be required to be disclosed under this Agreement.  Except as otherwise
prohibited by law, Correspondent and Ridge will each give the other prompt
notice of the receipt of any Inquiry prior to such party’s disclosing
information in connection therewith. Correspondent agrees not to disclose the
terms of this Agreement to any person or entity except as may be required by law
and except to regulatory bodies with appropriate jurisdiction and to authorized
employees of Correspondent on a need-to-know basis.  Any other publication or
dis­closure of the terms of this Agreement may be made only with the prior
written consent of Ridge.  The confidentiality provi­sions of this Agreement
shall survive the termina­tion of this Agreement.



 
B.
Employees



 
Without a party’s prior written consent, the other party shall not solicit, or
engage in negotiations with, any person who is, or within the preceding six (6)
months has been, employed by such party or by any of its affiliates.





XVIII.
TERM AND TERMINATION



 
A.
Term



 
The initial term (the “Initial Term”) of this Agreement shall commence upon its
approval by the NYSE and shall continue until the date which is three (3) years
from the date that the Services are first provided on a live basis (the “Live
Date”).  The end of the Initial Term shall be referred to as the “Initial
Expiration Date.”



The term of this Agreement shall continue for successive one-year periods after
the Initial Term and this Agreement shall be deemed to have been ex­tended for
such one-year periods as of the Initial Expiration Date and each anniversary of
the Initial Expiration Date, provided that written notice of termination is not
provided at least sixty (60) calendar days in advance of the commencement of any
such one-year period.




 


 


 
--
 
 
[Missing Graphic Reference]
 


B.            Termination
 
 
Notwithstanding the foregoing, either party may terminate this Agreement, in
accordance with the procedures set forth below, whether prior to or after the
Initial Expiration Date, upon the occurrence of an “Event of Default”.  For
purposes hereof, an “Event of Default” shall occur if:



 
1.
the other party fails to perform or observe any material term, covenant or
condition to be performed hereunder and such failure continues unremedied for a
period of ten (10) business days after receipt of written notice from the
non-defaulting party specifying the failure and demanding that the other party
remedy its default;



 
2.
any material representation or warranty made by the other party hereunder proves
false or misleading at any time in any mater­ial respect;



 
3.
the other party is enjoined, sus­pended, prohibited, or otherwise unable to
engage in all or a material portion of its securities business as a result of
any administrative or judicial proceeding or action by the SEC, any state
securi­ties law administrator, any national
 
securities exchange, or any self-regulatory organization or governmental body
having juris­diction over such party; or



 
4.
the other party is adjudicated bankrupt or insol­vent or a trustee or similar
creditors’ representa­tive is ap­pointed by court order; or any property of the
other party is sequestered by court order and such order remains in effect for
more than thirty (30) calendar days; or a petition is filed by or against the
other party either voluntarily or involun­tarily under any bankruptcy,
reorganization, arrangement, insolvency, readjust­ment of debt, dissolution or
liquidation law of any jurisdiction, whether now or here­after in effect, and is
not dismissed within thirty (30) calendar days after such filing; or the other
party makes an assignment for the benefit of its creditors, or admits in
writ­ing its inability to pay its debts gener­ally as they become due, or
consents to the appointment of a receiver, trustee or liquidator for itself or
for any proper­ty held by it.



 
The defaulting party shall promptly advise the non-defaulting party in writing
upon the occurrence of any event which constitutes, or with the passage of time
would constitute, an Event of Default under this Agreement.  Upon the occurrence
of an Event of Default under subsections (1) or (2) above, the non-defaulting
party may, at its option, by notice in writing to the defaulting party, declare
this Agreement terminated, and such termina­tion shall be effec­tive as of the
date such notice is delivered or such later date as may be designated by the
non-defaulting party in such notice.  Upon the occur­rence of an Event of
Default under subsections (3) or (4) above, this Agreement shall immediately and
automatically terminate without notice or any further action by the
non-defaulting party.



For purposes of this Agreement, a termination for “Cause” shall mean a
termination by either party under this Section XVIII.B., as well as a
termination by Correspondent under Section XVIII.C. or a termination by Ridge
under Section XVI.


 
C.
Changes in the Applicable Laws and Rules



 
Notwithstanding any provision hereof, Ridge may, in its sole and exclusive
discretion, amend the fees that it charges Correspondent if there is a material
increase in its costs as a result of a change in the Applicable Laws and
Rules.  Ridge agrees to give at least 60 days’ prior written notice to
Correspondent of any such amendment.  Upon receipt of such written notice,
Correspondent will have the right to terminate this Agreement during such sixty
(60) day period.  No “Early Termination Fee” (as defined below) or “Material
Change Termination Fee” (as defined below) shall be payable by Correspondent in
the event Correspondent terminates this Agreement pursuant to this paragraph
XVIII (C).



 
D.
Changes in Control or Business Mix



 
Notwithstanding any provision hereof, this Agreement may be terminated by Ridge,
upon reasonable written notice to Correspondent, if there is a change in control
of Correspondent or if Correspondent engages in, or is subject to, a material
merger, acquisition or business combination or there is a material change in the
business mix of Correspondent, in each case without the prior written approval
of Ridge.  Correspondent shall , except as prohibited by law, provide reasonable
notice to Ridge in writing upon the occurrence of any of the events described in
this Section.  No “Early Termination Fee” (as defined below) or “Material Change
Termination Fee” (as defined below) shall be payable by Correspondent in the
event Ridge terminates this Agreement pursuant to this paragraph XVIII (D).



 
E.
Termination Fee



In the event that this Agreement is terminated by Ridge for Cause or by
Correspondent for any reason other than for Cause prior to the Initial
Expiration Date, Correspondent shall pay to Ridge a termination fee (the “Early
Termination Fee”) equal to the early termination fee set forth on Schedule B,
provided however that, in the event that Correspondent terminates this Agreement
in connection with a material change in its ownership structure or as a result
of a material merger, acquisition or business combination, Correspondent shall
instead pay the “Material Change Termination Fee” set forth in Schedule B.   In
addition, in the event that this Agreement is terminated in the third year by
Ridge for Cause or by Correspondent for any reason other than for Cause,
Correspondent shall pay to Ridge an amount equal to the costs and expenses of
Ridge incurred in connection with the conversion of Accounts pursuant to Section
XVIII.F. of this Agreement, which amount shall in no event exceed
$10,000.  Correspondent shall pay the Early Termination Fee and any applicable
de-conversion charges, in immediately available U.S. funds, within ten (10)
calendar days of receipt of a written statement from Ridge setting forth the
calculation of the Early Termination Fee and any applicable de-conversion
charges.


In the event that Correspondent is the subject of the issuance of a protective
decree pursuant to the Securities Investor Protection Act of 1970 (15 USC
78aaa-III), Ridge’s claim for a payment of a termination fee under this
Agreement shall be subordinate to claims of Correspondent’s customers that have
been approved by the trustee appointed by the Securities Investor Protection
Corporation pursuant to the issuance of such protective decree.


 
F.
Conversion of Accounts



 
Upon termination of this Agreement for any reason, it shall be Correspondent’s
respon­si­bility to arrange for the conversion of the Accounts to another broker
for clearing and/or execution services.  Correspondent shall promptly upon
termination give Ridge written notice of the name of such other broker, the
anticipated date on which it shall commence acting as clearing broker with
respect to the Accounts, and the name of the individual(s) within that
organization whom Ridge can contact to coordinate the conversion.  Correspondent
shall also provide Ridge with Correspondent’s written undertaking, in a form
acceptable to Ridge, that such other broker shall accept on conversion all
Accounts then maintained by Ridge for such Correspondent.  If Correspondent
fails to provide Ridge with the notice and undertaking referred to above, Ridge
may, at the sole expense of Correspondent, give Customers such notice of
termination of this Agreement as Ridge deems appropriate and make such other
arrangements as Ridge deems appropriate for transfer or delivery of the
Accounts.  Ridge will provide reasonable assistance to Correspondent in
de-converting Accounts from the systems of Ridge. Except as otherwise provided
in this Agreement, Correspondent shall promptly pay to Ridge reasonable expenses
incurred by Ridge in processing the de-conversion.



 
G.
Survival



 
Termination of this Agreement shall not affect any of the rights or liabilities
of the parties relating to business transacted prior to the effective date of
such termination.  From the date of termination until transfer or delivery of
all Accounts, the rights and liabilities of the parties relating to any business
transacted after such termination shall be governed by the same terms as those
set forth in this Agreement.



 
H.
No Obligation to Release Correspondent Accounts



 
Subject to Ridge’s obligation to refund cash or securities in the Settlement
Account within 30 days after termination of this Agreement in accordance with
Section X.B. above, Ridge shall not be required to release to Correspondent any
securities or cash held by Ridge for Correspondent in one or more Accounts of
Correspondent until all amounts owing to Ridge pursuant to the provisions of
this Agreement are paid in full and Correspondent’s outstanding obligations
(including any disputed obligations) to Ridge are determined and satisfied and
any property of Ridge in the
 
possession of Correspondent is returned to Ridge.





XIX.
ACTIONS AGAINST CUSTOMERS



 
If Correspondent is unable or unwilling to pursue a claim against any Customer,
Ridge shall have the right, but not the obligation, in its sole and exclusive
discretion and at Correspondent’s expense, to institute and prosecute in either
its own name or, at Ridge’s option, in the name of Correspondent, any action or
proceeding against any Customer as to any controversy or claim arising (directly
or indirectly) out of any transaction with Ridge, Correspondent or any Customer,
and nothing contained in this Agreement shall be deemed or construed to impair
or prejudice such right in any way whatsoever, nor shall the institution or
prosecution of any such action or proceeding relieve Correspondent of any
liability or responsibility which Correspondent would otherwise have under this
Agreement.  Correspondent hereby assigns to Ridge such rights against Customers,
and, upon the request of Ridge, agrees to execute such other and further
instruments or documents, as are reasonably necessary or appropriate to carry
out the intent of this Section.





XX.
NOTICES



 
Except as otherwise expressly provided herein, any notice or instruction
required or permitted to be given under this Agreement shall be in writing,
shall be effective upon receipt, and shall be sent by hand or by certified mail,
in either case, return receipt requested, to the parties at the following
addresses, or at such other address as to which notice in writing shall have
been given:



If to Ridge:


Ridge Clearing & Outsourcing Solutions, Inc.
      55 Water Street
New York, New York  10041
Fax No:  (212) 747-2079
Attn:  General Counsel


If to Correspondent:


Broadpoint Capital, Inc.
One Penn Plaza
                                        42ND Floor
                                                New York, NY  10119
Fax No.:   (212) 273-7191
Attn:   General Counsel






XXI.
MISCELLANEOUS



 
A.
Exchange of Information



 
Each party shall promptly supply the other with all appropriate information in
its possession necessary or appropriate to enable the other party properly to
perform its obligations under this Agreement.



B.            Exception and Other Reports


At the time of execution of this Agreement, and annually thereafter, Ridge will
provide to Correspondent a list of exception and other reports it can make
available to Correspondent, and the cost therefore, which may assist
Correspondent in complying with regulatory requirements, supervising and
monitoring the Accounts, and meeting its obligations under this
Agreement.  Correspondent specifically acknowledges that such reports may not be
inclusive of all of the exception and other reports necessary for Correspondent
to comply with its regulatory obligations.


 
At each time specified in the paragraph above, Correspondent shall promptly
designate in writing to Ridge which, if any, of such reports Correspondent
requires during the succeeding twelve months, and Ridge will thereafter provide
such designated reports to Correspondent.  Within thirty (30) days of July 1 of
each year, Ridge will give written notice to Correspondent’s chief executive and
compliance officer identifying the list of reports offered to Correspondent and
those reports that were actually requested by Correspondent.  A copy of the
written notice will also be provided to Correspondent’s designated examining
authority (or, if none, to its appropriate regulatory agency or authority).  It
shall be the sole responsibility of Correspondent to determine whether
additional reports are necessary for Correspondent to meet its regulatory
obligations, and to obtain and use such reports.  Ridge will retain the data
from which each of such reports was produced for at least six (6) years in a
manner sufficient for Ridge to reproduce the report.



Notwithstanding the foregoing, Correspondent shall itself maintain reports,
records and regulatory filings required to be kept by Correspondent by this
Agreement.


 
C.
[Intentionally Omitted]



D.            Credit Investigations


Both Ridge and Correspondent shall have the right to investigate, or to cause a
third party to investigate, the other party’s credit.


E.            Tape Recording


Both Ridge and Correspondent shall have the right to record telephone
conversations between themselves, and both Ridge and Correspondent waive any
right to further notice of any such recording.


 
F.
No Third-Party Beneficiaries



 
Except as otherwise provided in Section XXI.K of this Agreement, this Agreement
is between Ridge and Correspondent only, and is not intended to confer any
benefits or rights upon any Customers or other persons not expressly made
parties hereto (other than Ridge Parties).



 
G.
Customer Agreements



 
All customer agreements used by Correspondent shall be provided by Ridge or,
alternatively, by Correspondent at its expense and pre-approved in writing by
Ridge.  In the event that any customer agreement is prepared by Correspondent,
Correspondent agrees to designate Ridge as a beneficiary of each of Customer’s
representations, warranties, acknowledgments and covenants in the customer
agreement to the same extent as if such representations, warranties,
acknowledgments and covenants were made directly by Customer to Ridge, and that
Ridge, in its own name and for its own benefit, shall be entitled to enforce
such provisions and all other rights granted to Correspondent directly against
Customer.



H.            Competition


 
Nothing herein shall restrict or be deemed to restrict the right of Ridge or any
affiliate of Ridge to compete with Correspondent in any or all aspects of
Correspondent’s business.



 
I.
Remedies Cumulative



 
The enumeration herein of specific remedies shall not be exclusive of any other
remedies.  Any delay or failure by any party to this Agreement to exercise any
right or remedy under this Agreement or under the Applicable Laws and Rules, or
the single or partial exercise of any such right or remedy, shall not be
construed to be a waiver of any such rights or remedies, or to limit the
exercise of such rights or remedies.





J.             Merger; Amendment


 
This Agreement represents the entire agreement between the parties and
supersedes all other understandings and agreements between the parties with
respect to the subject matter hereof.  This Agreement may not be amended except
by a writing signed by the parties hereto.



K.            Assignment


 
This Agreement shall be binding upon and inure to the benefit of the respective
successors and authorized assigns of the parties.  Except as prohibited by law
or a confidentiality agreement, each party shall provide the other party with
thirty (30) business days’ prior written notice of any proposed change in
control. Neither party may assign this Agreement, or assign or delegate any of
its rights or obliga­tions hereunder, without the prior written consent of the
other party.  Each party may assign this Agreement or assign or delegate any of
its rights or obligations hereunder to any affiliate of such party that succeeds
to such party’s business without the other party’s consent if such affiliate
executes and delivers to the other party an assumption agreement pursuant to
which such affiliate assumes all such obligations of such party under this
Agreement as have been delegated to it.  Each party consents and agrees to the
assignment and transfer of the other party’s rights and obligations hereunder at
any future time resulting from a merger, sale of all or a substantial portion of
such party’s assets to any successor organization or assignee, including any
registered broker and/or dealer that owns any of the assigning party’s capital
stock, and such assignment shall be binding upon the undersigned, its
successors, and assigns.



 
L.
Governing Law



 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to its conflict of laws principles.



 
M.
Arbitration



 
Any dispute or controversy arising out of or relating in any way to this
Agreement, including, without limitation, any dispute or controversy that might
give rise directly or indirectly to a class action or putative class action,
shall be submitted to arbitration before the NYSE (conducted pursuant to NYSE
Rules), or, if Correspondent is not a NYSE  member, any other self-regulatory
organization or exchange chosen by Ridge that has jurisdiction over the dispute
or controversy.  Arbitration must be initiated by service upon the other party
of a written demand for arbitration or notice of intention to
arbitrate.  Judgment upon any award rendered by the arbitrator(s) shall be
final, and may be entered in any court, state or federal, having jurisdiction.



N.            Customer Actions


 
In the event of an arbitration or court action in which a Customer has asserted
a claim against Ridge or an affiliate thereof, Correspondent agrees that (1) it
shall submit to the juris­diction of any such forum in which such claim is
brought, and (2) it shall accept service of process for any such claim.  Service
of process in any such action or arbitration shall be sufficient if served on
Correspondent by certified mail, return receipt requested, at the address
provided for the delivery of notices under this Agreement.



 
O.
Temporary or Provisional Relief



 
Notwithstanding Section XXI.M. of this Agreement, either party may, at any time
prior to an initial arbitration hearing with respect to any dispute or
controversy relating to or arising out of this Agreement, obtain upon
application to the United States District Court for the Southern District of New
York or the Supreme Court of the State of New York for the County of New York
any temporary or provisional relief or remedy that would be available in an
action based upon such dispute or controversy in the absence of an agreement to
arbitrate.  The parties acknowledge and agree that it is their intention to have
any such application for  provisional or temporary relief decided by the court
to which it is made and that such application shall not be referred to or
settled by arbitration.  Process in any such proceeding shall be sufficient if
served by certified mail, return receipt requested, at the address provided
above for the delivery of notices under this Agreement.  In this connection,
each party expressly waives any defense (1) to personal jurisdiction, (2) to
service of process in the manner set forth above, and (3) to venue.  No such
application to a court for provisional or temporary relief, nor any act or
conduct by either party in further­ance of or in opposition to such application,
shall constitute a relinquishment or waiver of any right to have the underlying
dispute or controversy settled by arbitration in accordance with Section XXI.M.
of this Agreement.



 
P.
Force Majeure



 
Neither party shall be liable for losses caused directly or indirectly by
government restrictions, exchange or market rulings, suspension of trading,
labor strike, war, act of civil or military authority, sabotage, terrorism,
epidemic, flood, earthquake, fire, or other natural disaster,  or any other
conditions or occurrences beyond Ridge’s reasonable control.

 
        Q.            Headings


 
The headings contained herein have been inserted for convenience and ease of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.



 
R.
Enforceability



 
If any provision or condition of this Agree­ment is held to be invalid or
unenforceable by any court, arbitration tribunal or regulatory or
self-regulatory agency or body, the validity of the remaining provi­sions and
conditions shall not be affected thereby and this Agreement shall be carried out
as if any such invalid or unenforceable provision or condition were not
contained herein.



 
S.
Counterparts



 
This Agreement may be executed in counter­parts, each of which shall constitute
an original, and all of which together shall constitute one and the same
agree­ment.





IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.




RIDGE CLEARING & OUTSOURCING SOLUTIONS, INC.
 
 

 By:   /s/ Joseph Barra      Name  Joseph Barra      Title:  President    







BROADPOINT CAPITAL, INC.




 

 By:   /s/ Lee Fensterstock      Name  Lee Fensterstock      Title: Chairman and
Chief Executive Officer  
